ARNOLD, Judge.
Although the petitioners were deleted from the annexation ordinance in this case, a separate annexation proceeding, which included the petitioners’ land, was begun on 19 May 1982. Review of that proceeding is currently pending in Superior Court.
The petitioners’ primary argument is that the annexation statutes do not provide for remand by a superior court judge to the City in a case like this one. They argue that the three possible dispositions on remand listed in G.S. 160A-50(g) are exclusive. We disagree.
*756That statute says that the superior court may affirm the action of the governing board without change, or it may remand to the municipal governing board for one of three dispositions, none of which is applicable here. G.S. 160A-50(g) does not say, however, that these are the only dispositions of an ordinance on remand.
The burden is on the petitioners to show by competent evidence that the City failed to meet the statutory requirements or that there was irregularity in the proceedings which materially prejudiced their substantive rights. Food Town Stores, Inc. v. City of Salisbury, 300 N.C. 21, 25, 265 S.E. 2d 123, 126 (1980).
The court’s review is limited to these inquiries: (1) Did the municipality comply with the statutory procedures? (2) If not, will petitioners “suffer material injury” by reason of the municipality’s failure to comply? (3) Does the character of the area specified for annexation meet the requirements of G.S. 160-453.16 [now in G.S. 160A-45 to -56] as applied to petitioners’ property? G.S. 160A-453.18(a) and (f) [now in G.S. 160A-45 to -56].
In re: Annexation Ordinance, 278 N.C. 641, 646-47, 180 S.E. 2d 851, 855 (1971).
It is correct that G.S. 160A-50 does not explicitly empower a superior court judge to remand an annexation ordinance upon a City’s motion to exclude a landowner who originally was covered by it. But we see no “material injury” to the petitioners by the remand in this case.
The end result of the ordinance that is before us in this case is that the petitioners are not part of the City of Newton. We cannot use this appeal to decide the merits of the second annexation ordinance adopted by the respondent which included the petitioners. That is a separate proceeding.
We refuse to strictly interpret these statutes and find error. Such an action would contravene the intent of the Legislature, which is to obtain a meaningful review of annexation ordinances. See In re: Annexation Ordinance, 284 N.C. 442, 456, 202 S.E. 2d 143, 152 (1974).
We affirm the remand by the trial judge to delete the petitioners’ land in this case.
*757Affirmed.
Judges Webb and Braswell concur.